Citation Nr: 1531675	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as due to asbestos exposure.

2.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1987, September 1990 to April 1991, and February 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in October 2009.  A transcript of the hearing has been reviewed and associated with his claims file.

This matter was previously before the Board in March 2010, September 2011 and December 2013, at which time it was remanded for additional development.  It is now returned to the Board.  

The issue of entitlement to service connection for sinusitis has been raised by the record in the February 2013 Appellant's Post-Remand Brief.  The issue was also referred for adjudication in the Board's December 2013 Board remand.  However, it has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

After a review of the claims file, the Board finds that remand for further development is required prior to adjudication of the issues of service connection for a skin disability and a respiratory disorder.

Skin Disability

Pursuant to the Board's December 2013 remand directives, an addendum opinion was to be obtained to determine the etiology of all diagnosed skin conditions, which included tinea unguium, tinea corporis, ichthyosis vulgaris, lichenoid dermatitis and interface dermatitis with spongiosis.  Specifically, the examiner was to determine if the noted skin disabilities were related to active service, caused or aggravated by a service-connected disability, or whether the Veteran had an unexplained skin disorder due to an undiagnosed illness or a medically unexplained multisymptom illness.

An addendum opinion was obtained in July 2014.  The examiner noted that a dermatology record dated in 1998 noted diagnoses of ichthyosis, tinea versicolor and tenia pedis which were treated with aquacolic lotion.  He also noted that the 
Veteran was found to be allergic to Niacin causing ichthyosis vulgaris and lichenoid dermatitis and interface dermatitis with spongiosis.  The examiner reported that the medication was used to treat hyperlipidemia which was a risk factor for heart disease.  However, service connection for heart disease had not been established.  The examiner determined that, in light of the above, it was less likely than not the appellant's skin condition was related to a service-connected disability.  He also determined that it was less likely than not that the Veteran's skin condition was related to active service given that the conditions pre-existed service.  It was noted that in a 2003 record, the had Veteran reported that he did not have a skin condition and that he was not exposed to chemicals.  Thus, it was less likely than not the Veteran's skin condition as aggravated beyond normal progression due to active  service.

The Board finds that the July 2014 addendum opinion is inadequate to adjudicate the claim of service connection for a skin condition.  At the outset, the Board notes that the examiner did not provide an etiological opinion for the diagnosed tinea unguium or tinea corporis of the left thigh.  Further the examiner did not provide an opinion as to whether the Veteran had an unexplained skin disorder due to an undiagnosed illness or a medically unexplained multisymptom illness.

Although the examiner determined that the skin conditions were not aggravated by active service, an opinion was not provided as to whether any skin condition was aggravated by the Veteran's service-connected disabilities.  Lastly, while it was determined that the Veteran's ichthyosis vulgaris, lichenoid dermatitis and interface dermatitis with spongiosis were caused by medications used to treat a nonservice-connected condition, the examiner did not provide an opinion as to whether any other diagnosed skin condition was caused by a service-connected disability.   Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the examiner noted that the conditions pre-existed active service.  The Board notes that certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A review of the Veteran's September 1986 enlistment examination and April 1991 separation examination are negative for a diagnosis of a skin disability.  However, as noted, the Veteran had three periods of active service: from January 1987 to May 1987, September 1990 to April 1991, and February 2003 to June 2003.  Examination reports for each period of service must be obtained.  Also, an opinion is needed to determine if any skin disability pre-existed any period of active service. 

Respiratory Disorder

Pursuant to the Board's December 2013 remand directives, the RO was to readjudicate the issue of service connection for a respiratory disorder.  

In an October 2014 Supplemental Statement of the Case, the agency of original jurisdiction continued the denial of service connection for a respiratory disorder finding that other than the service-connected sleep apnea, no other respiratory condition had been diagnosed.

As noted, this matter was also remanded in September 2011 to obtain an addendum etiological opinion for the Veteran's respiratory disorder.  The examiner was to presume that a current condition existed.  

The Veteran was afforded a VA examination in October 2011.  The examiner did not indicate whether a respiratory disorder was diagnosed.  In a September 2012 addendum opinion, the examiner found that the Veteran did not have a respiratory disorder.  Thereafter, in a November 2012 addendum opinion, it was again determined that the Veteran did not have a current respiratory diagnosis.  

The Board notes that a VA clinical record dated August 27, 2013, notes a diagnosis of bronchitis.  Also, a clinical record dated August 29, 2012, notes a diagnosis of asthma which was reported as stable.  

In light of the foregoing, an additional VA opinion must be obtained to determine if the asthma and bronchitis noted in the VA clinical records is related to active service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain all outstanding service treatment records.  Specifically, entrance examinations for the Veteran's period of service from January 1987 to May 1987, September 1990 to April 1991, and February 2003 to June 2003 should be associated with the claims file.

2.  The agency of original jurisdiction shall obtain an addendum opinion, preferably by an examiner that has not previously examined the Veteran or provided an opinion, to determine the etiology of the Veteran's diagnosed skin conditions.  The claims file, including this remand, must be reviewed by the examiner.  An additional examination may be provided if deemed necessary.  

For each diagnosed skin disorder noted during the claims period, which includes tinea unguium, tinea corporis, ichthyosis vulgaris, lichenoid dermatitis and interface dermatitis with spongiosis, the examiner should provide an answer to the following questions:

(a)  Did any skin disorder clearly and unmistakably pre-exist any period of active service?

(b)  If so, whether any skin disorder was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by active service?

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable.

(c)  If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at 
least as likely as not that any skin disorder had its onset during active service or is otherwise related to such service?

(d)  Is it at least as likely as not that any skin disorder was caused by a service-connected disability, to include medications prescribed for any such disability?

(e)  Is it at least as likely as not that any skin disorder is aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include medications prescribed for any such disability?

(f)  Is it at least as likely as not that the Veteran has an unexplained skin (dermatological) disorder due to an undiagnosed illness or a medically unexplained multisymptom illness?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

3.  The agency of original jurisdiction shall obtain an addendum opinion, preferably by an examiner that has not previously examined the Veteran or provided an opinion, to determine the etiology of the Veteran's respiratory conditions.  The claims file, including this remand, must be reviewed by the examiner.  An additional examination may be provided if deemed necessary.  

For any diagnosed respiratory disorder, which includes bronchitis and asthma, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not that any respiratory disorder had its onset during active service or is otherwise related to such service, to include as due to exposure to asbestos?

(b)  Is it at least as likely as not that the Veteran has an unexplained respiratory disorder due to an undiagnosed illness or a medically unexplained multisymptom illness?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran need take no action until he is so informed.  He may submit additional 
evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is to obtain additional information and comply with due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




